COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Princella V. Ross-Steels v. State of Texas

Appellate case number:    01-15-00120-CV

Trial court case number: 2012-43323

Trial court:              152nd District Court of Harris County

        Appellant has filed a motion requesting access to the appellate record. The clerk’s record
was filed on March 10, 2015 and the trial court reporter has informed this Court that a reporter’s
record was not taken. We grant appellant’s request for a copy of the record and direct the trial
court clerk to send a copy of the clerk’s record to appellant within 15 days of this order.
Appellant may file a supplemental appellant’s brief no later than 30 days from this order.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: July 2, 2015